Citation Nr: 1122398	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  09-43 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for bilateral tinnitus. 

6.  Entitlement to service connection for degenerative disc disease of the spine.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2001 and December 2002 to June 2003.  

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Louis, Missouri, (hereinafter RO).


FINDINGS OF FACT

1.  Arthritis of the spine was not demonstrated within one year of service.    

2.  There is no competent evidence linking tinnitus or a current knee, ankle, or spine disability to service.   


CONCLUSIONS OF LAW

1.  A current left knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 
 
2.  A current right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

3.  A current left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

4.  A current right ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

5.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010). 

6.  Degenerative disc disease of the spine was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The duty to notify was fulfilled in the instant case by letter dated in February 2008 prior to initial adjudication that informed the appellant of the information and evidence necessary to prevail in his claims.  

As for the duty to assist, service treatment reports and private and VA clinical reports have been obtained.  To the extent that there are any other service treatment reports that are not available, the RO completed a Formal Finding of Unavailability of Service Treatment Records in May 2008 documenting their attempts to obtain any additional service treatment records.  The Veteran was also afforded a VA examination in August 2009 that included an opinion as to whether the Veteran had a spine disability as a result of service.  There being no indication that the Veteran has tinnitus or a current knee or ankle disability as a result of service, VA examinations addressing the claims for service connection for these disabilities are not necessary.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  There are some disabilities, including arthritis, for which service connection may be presumed if the disorder is manifested to a degree of 10 percent or more within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability which may reasonably be observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

With the above criteria in mind, the relevant evidence will be summarized.  A September 1998 service treatment report reflects complaints of left ankle pain from the Veteran after a twisting injury sustained while playing basketball.  He also reported at that time that he had problems with the right ankle during high school.  A full range of motion was shown in the right ankle at that time and the impression was mild sprain.  Treatment for pain behind the left knee was shown on an August 2002 service treatment report which the Veteran reported was the result of sliding down a hill while on maneuvers.  Physical examination findings included point tenderness on the medial epicondyle femur and negative medial and lateral collateral ligament testing.  The diagnosis was muscle strain.  With respect to the spine, reports from a May 2003 post deployment examination showed the Veteran describing back pain.  A medical assessment completed shortly in June 2003 shortly prior to separation from service noted a possible pinched nerve in the back and upper back pain but made no reference to tinnitus, a knee disability or ankle disability.  

After the Veteran's separation from active service, the Veteran indicated on a report of medical history completed in June 2006 that he had been experiencing tightness in his back for the prior two months.  A February 2008 VA outpatient report reflecting an assessment of mid back pain noted that a February 2006 x-ray had demonstrated the total loss of the T5-T6 disc space and narrowing of the T6-T7 disc space.  

As indicated, the Veteran was afforded a VA examination in August 2009 that included an opinion as to whether the Veteran had a spine disability as a result of service.  The reports from this examination document that the claims file was reviewed prior to the examination.  The Veteran described having had low back pain since 1997 and indicated that he noticed "off and on" back pain during service but did not receive any treatment for a back disability therein.  X-rays showed anterior wedging at T6 with the impression that an old posttraumatic change could not be excluded.  Also shown by x-ray was the loss of the normal lumbar lordosis.  The diagnosis following the examination was degenerative disc and joint disease of the thoracolumbar spine with radiculopathy.  The examiner concluded that the Veteran's thoracolumbar spine disability was not the result of service and noted the lack of any service department documentation of an injury to the back in support of this conclusion.   

Review of the remaining evidence reveals no clinical findings or opinions linking tinnitus or a current knee, ankle, or spine disability to service.  Moreover, a review of the medical record reveals no current diagnosis of a current knee disability, ankle disability, or tinnitus.  Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board does not find that VA examinations are warranted for these disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As for the Veteran's assertions that such conditions are related to service, while the Board appreciates their sincerity, such assertions cannot be used to establish a claim as a layperson is not qualified to render a medical opinion regarding the etiology of disorders and disabilities.  Espiritu; cf. Jandreau.  Moreover, as set forth above, while thoracic arthritis was shown after service, it was shown well over two years after service, and not within the one year post-service presumptive period.  As such, and given the lack of any competent evidence linking tinnitus or a knee, ankle, or spine disability to service, the claims for service connection must be denied.  Hickson, supra.  Additionally, as the post-service medical record is devoid of documentation  of these disorders, other than on VA examination, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage, 10 Vet. App. at 495-96.  Finally, in reaching these decisions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims for service connection, the doctrine is not for application.  Gilbert, supra.  


					ORDER

Entitlement to service connection for a left knee disability is denied. 

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for bilateral tinnitus is denied. 

Entitlement to service connection for degenerative disc disease of the spine is denied.  



____________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


